This Office Action is in response to a communication made on May 06, 2022.
Claims 1, 8 and 15 and have been amended by the Applicant
Claims 1-20 are allowed over the prior art of record.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Reasons for Allowance
Claims 1-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1 (and its dependent claims 2-7): 
“A method comprising: detecting a first electronic communication received via one or more interfaces from a monitoring system; identifying an event indicated by event data of the first electronic communication, consequent to the first electronic communication, performing, by one or more load-balancing processors, load-balancing operations with respect to resources and a plurality of entities, the load-balancing operations comprising: selecting an event type of the event from a plurality of event types; identifying one or more entities based at least in part on the event, the event type, and the particular geolocation; identifying a model associated with at least one of the identified resource descriptions generating a resources assessment corresponding to one or more entities based of the plurality of entities;” and “generating an output corresponding to content derived from the resources assessment;”  is disclosed in cited prior art by Roth;
“identifying resource descriptions of resources assigned to the one or more entities, the resources comprising platform components specified by the resource descriptions with at least a resource identifier;” is disclosed in cited prior art by Srikanth;
“where the event is external to one or more resource-controlling systems and corresponds to a particular geolocation;” is disclosed in cited prior art by Scarborough;
based at least in part on timetables of resources that indicate capacities to generate and make available resources with respect to particular times, the model, and a particular resource capacity of a particular resource type mapped to at least part of the platform components;” is disclosed in cited prior art by Shen;
causing transmission of the output via the one or more interfaces to one or more client devices and/or the one or more resource-controlling systems to cause a load-balancing operation to execute a load transfer from a first entity to a second entity.”  is disclosed in cited prior art by Brown (US Patent Application Pub. No. 2014/0317283), in Fig. 7 step S5 and ¶ [0079] shows if capacity is exceeded, additional resources are assigned to process the workload or the workload is moved to another system (to execute a load transfer), ¶ [0062] shows the system automatically balances workload across providers (a load-balancing operation);
Neither a reference uncovered that would have provided a basis of evidence for asserting a motivation, nor one of ordinary skilled in the art before the effective filing date of the claimed invention, knowing the teaching of the prior arts of record would have combined Roth, Scarborough, Srikanth, Shen and Brown to arrive at the present invention as recited in the context of independent claim 1 as a whole.
Independent claim 8 (and its dependent claims 9-14) and Independent claim 15 (and its dependent claims 16-20) are allowed for similar reasons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJAN PANT whose telephone number is (571)270-5946.  The examiner can normally be reached on IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin T Bates can be reached on (571)272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                        


RANJAN PANT
Examiner
Art Unit 2458
/RP/

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458